PER CURIAM.
A rehearing was granted the defendant upon the question whether the damages awarded the plaintiff are excessive. It is an admitted fact that the plaintiff, after she became eighteen years of age, remained and worked for the defendant for five and a half years, or sixty-six months. This action was brought to recover for such services, and the jury allowed her $20 a month for the full time. We have reconsidered the evidence, and are of the opinion that, if the plaintiff was entitled to compensation for the full term of her services after she arrived at her majority, the award of damages is fairly sustained by the evidence.
It is, however, the contention of the defendant that in no event was the plaintiff entitled to recover for services rendered prior to the spring of 1901, for the reason that they were rendered by her as a member of the defendant’s family, without any expectation of compensation, and, further, that a promise thereafter to pay for such services, if made, was without' consideration and void. No such question was raised on the trial. The defense tendered by the answer was that during the entire time of the services the plaintiff “lived in the defendant’s home, and occupied therein the position and relation of defendant’s daughter, and that all services performed by her for defendant were performed pursuant to such relationship and not otherwise.” This was the issue submitted to the jury by the trial court, and her claim was treated by court and counsel through the trial as an entirety; no question being made that she was not entitled to recover for the full term of her service, if at all.
The claim that the term was divisible, and that a recovery in any event could only be had for services rendered after the spring of 1901, was not made on the trial, nor was it passed upon by the court or jury. The question cannot be raised in this court for the first time, and we adhere to our original decision that the damages awarded the plaintiff are not excessive, but justified by the evidence.